Name: 80/1013/EEC: Commission Decision of 22 September 1980 authorizing the Kingdom of Denmark not to apply Community treatment to tents, falling within heading No ex 62.04 of the Common Customs Tariff (category 91), originating in South Korea and in free circulation in the other Member States (Only the Danish text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1980-11-12

 Avis juridique important|31980D101380/1013/EEC: Commission Decision of 22 September 1980 authorizing the Kingdom of Denmark not to apply Community treatment to tents, falling within heading No ex 62.04 of the Common Customs Tariff (category 91), originating in South Korea and in free circulation in the other Member States (Only the Danish text is authentic) Official Journal L 302 , 12/11/1980 P. 0023 - 0023****( 1 ) OJ NO L 16 , 22 . 1 . 1980 , P . 14 . COMMISSION DECISION OF 22 SEPTEMBER 1980 AUTHORIZING THE KINGDOM OF DENMARK NOT TO APPLY COMMUNITY TREATMENT TO TENTS , FALLING WITHIN HEADING NO EX 62.04 OF THE COMMON CUSTOMS TARIFF ( CATEGORY 91 ), ORIGINATING IN SOUTH KOREA AND IN FREE CIRCULATION IN THE OTHER MEMBER STATES ( ONLY THE DANISH TEXT IS AUTHENTIC ) ( 80/1013/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , AND IN PARTICULAR THE FIRST PARAGRAPH OF ARTICLE 115 THEREOF , HAVING REGARD TO THE APPLICATION UNDER THE FIRST PARAGRAPH OF ARTICLE 115 OF THE TREATY , MADE ON 15 SEPTEMBER 1980 BY THE DANISH GOVERNMENT TO THE COMMISSION OF THE EUROPEAN COMMUNITIES , FOR AUTHORIZATION NOT TO APPLY COMMUNITY TREATMENT TO TENTS , FALLING WITHIN HEADING NO EX 62.04 OF THE COMMON CUSTOMS TARIFF ( CATEGORY 91 ), ORIGINATING IN SOUTH KOREA AND IN FREE CIRCULATION IN THE OTHER MEMBER STATES , WHEREAS THE IMPORTATION INTO THE COMMUNITY OF THE PRODUCTS IN QUESTION , ORIGINATING IN SOUTH KOREA , IS COVERED BY AN AGREEMENT NEGOTIATED BETWEEN THE COMMUNITY AND THAT COUNTRY ; WHEREAS , UNDER THAT AGREEMENT , SOUTH KOREA HAS UNDERTAKEN TO TAKE ALL NECESSARY STEPS TO LIMIT ITS EXPORTS OF THE PRODUCTS IN QUESTION TO THE COMMUNITY UP TO THE AMOUNT OF CERTAIN CEILINGS ALLOCATED AMONG THE MEMBER STATES ; WHEREAS IT WAS NOT POSSIBLE ON THAT OCCASION TO ALLOCATE THESE CEILINGS ON THE BASIS OF THE NEEDS OF THE INDIVIDUAL MARKETS ; WHEREAS THERE ARE THEREFORE DISPARITIES EXISTING BETWEEN THE IMPORT CONDITIONS IN THE VARIOUS MEMBER STATES ; WHEREAS UNIFORMITY CAN ONLY BE ACHIEVED PROGRESSIVELY ; WHEREAS IT APPEARS FROM THE APPLICATION SUBMITTED THAT THERE ARE SERIOUS DIFFICULTIES IN THE INDUSTRIAL SECTOR CONCERNED ; WHEREAS FURTHER INDIRECT IMPORTS , IN ADDITION TO THOSE ALREADY MADE OR PROPOSED , WOULD BE LIKELY TO AGGRAVATE THESE DIFFICULTIES AND TO JEOPARDIZE THE EFFICIENCY OF THE COMMERCIAL MEASURES CONCERNED ; WHEREAS IT IS NOT POSSIBLE TO SET IN MOTION RAPIDLY THE MACHINERY FOR BRINGING ABOUT THE NECESSARY COOPERATION FROM THE OTHER MEMBER STATES ; WHEREAS AUTHORIZATION SHOULD ACCORDINGLY BE GIVEN FOR THE APPLICATION OF PROTECTIVE MEASURES UNDER THE FIRST PARAGRAPH OF ARTICLE 115 , SUBJECT TO THE CONDITIONS LAID DOWN IN COMMISSION DECISION 80/47/EEC OF 20 DECEMBER 1979 ( 1 ), AND IN PARTICULAR ARTICLE 3 THEREOF , HAS ADOPTED THIS DECISION : ARTICLE 1 THE KINGDOM OF DENMARK IS AUTHORIZED NOT TO APPLY COMMUNITY TREATMENT TO THE PRODUCTS INDICATED BELOW , WHERE THEY ORIGINATE IN SOUTH KOREA AND ARE IN FREE CIRCULATION IN THE OTHER MEMBER STATES , AND IN RESPECT OF WHICH APPLICATIONS FOR IMPORT LICENCES WERE LODGED AFTER THE DATE OF THE ADOPTION OF THIS DECISION : // // CCT HEADING NO // DESCRIPTION // // EX 62.04 ( NIMEXE CODES 62.04-23 , 73 ) ( CATEGORY 91 ) // TENTS // ARTICLE 2 THIS DECISION SHALL APPLY UNTIL NEW OPPORTUNITIES ARISE IN DENMARK FOR THE IMPORTATION OF THESE PRODUCTS FROM SOUTH KOREA OR UNTIL 31 DECEMBER 1980 , WHICHEVER IS THE EARLIER . ARTICLE 3 THIS DECISION IS ADDRESSED TO THE KINGDOM OF DENMARK . DONE AT BRUSSELS , 22 SEPTEMBER 1980 . FOR THE COMMISSION WILHELM HAFERKAMP VICE-PRESIDENT